Citation Nr: 0525292	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-22 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.	Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.

2.	Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1996 to April 1999.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the Salt Lake City Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 1999, 
the veteran's claims file was transferred to the Denver RO.  
In November 1999, the veteran testified before a Hearing 
Officer; a transcript of that hearing is of record.  In an 
August 2005 brief, the veteran's representative requested 
that the veteran's claims file be permanently transferred 
back to the Salt Lake City RO; this matter is referred to the 
RO.  

As explained below, because of the veteran's request for a 
Board hearing to be held at the Salt Lake City RO before a 
Veterans Law Judge, this appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

In July 2003, the veteran requested a video conference 
hearing.  The RO scheduled the hearing in June 2005 in 
Lakewood, Colorado.  In June 2005, the veteran's 
representative cancelled the scheduled video conference 
hearing and informed VA of the veteran's new mailing address.  
In a subsequent brief dated in August 2005, the veteran's 
representative indicated that the location of the previously 
scheduled hearing was over 500 miles away from where the 
veteran resided and requested to have a Travel Board hearing 
scheduled in Salt Lake City.  The Board finds that the good 
cause has been shown to reschedule the veteran's hearing 
before a Veterans Law Judge.

Given the expressed intent of the veteran, and since video 
conference or Travel Board hearings are scheduled by the RO, 
this case must be returned to the RO to arrange for such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).   
 
Accordingly, the case is remanded to the RO for the following 
actions:

The RO should ask the veteran to clarify 
whether he desires a video conference 
hearing or a Travel Board hearing in Salt 
Lake and then coordinate arrangements 
with the Salt Lake RO to schedule the 
veteran for the appropriate hearing 
before a Veteran's Law Judge.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


